Hunstein, Justice.
Appellant James Britton appeals from the dismissal of his Petition for Writ of Mandamus against Fulton County and its Manager, Robert Regus. We affirm.
Britton was appointed Director of the Fulton County Depart*314ment of Inspections and Permits in 1987. In July 1997 Regus informed Britton that effective September 1997 Britton would be terminated from his employment. On September 19,1997 Britton filed a Petition for Writ of Mandamus seeking to require appellees to reinstate him to his position. Britton contended that he was entitled to mandamus because his termination was in violation of the Fulton County Building Code. The trial court dismissed the mandamus petition reasoning that several grounds were present in the case which precluded Britton receiving mandamus relief. . These alternate grounds were that: assuming Britton had a property interest in his employment, Britton had an adequate remedy at law and failed to exhaust this remedy prior to bringing this action, Lansford v. Cook, 252 Ga. 414, 415 (314 SE2d 103) (1984); that the two-month delay between Britton’s knowledge of his pending termination and the effective date of the termination was fatal to mandamus relief because mandamus cannot issue to compel the undoing of acts already done, Atlanta Independent School System v. Lane, 266 Ga. 657 (6) (469 SE2d 22) (1996); that the mandamus relief he sought against the county could not lie because mandamus is a personal action against a public official, not against the government. HCA Health Services v. Roach, 263 Ga. 798, 799 n. 3 (439 SE2d 494) (1994).
Decided December 4, 1998.
Jonathan O. Oden, for appellant.
Viviane M. Haight, Larry W. Ramsey, Jr., for appellees.
The mandamus action filed by Britton was subject to dismissal on all of the grounds enumerated by the trial court. Accordingly, the dismissal of the Petition for Writ of Mandamus is affirmed.

Judgment affirmed.


All the Justices concur.